Filed 8/29/13 In re Angelica M. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re ANGELICA M. et al., Persons Coming
Under the Juvenile Court Law.

MERCED COUNTY HUMAN SERVICES                                                               F067060
AGENCY,
                                                                             (Super. Ct. Nos. JP000226A,
         Plaintiff and Respondent,                                                   JP000226B)

                   v.
                                                                                         OPINION
N.M.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Merced County. John D. Kirihara,
Judge.
         Seth F. Gorman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         James N. Fincher, County Counsel, and Sheri L. Damon, Deputy County Counsel,
for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Cornell, Acting P.J., Gomes, J. and Detjen, J.
       N.M. (mother) appealed from a 2013 order terminating parental rights (Welf. &
Inst. Code, § 366.26)1 to her four-year-old daughter, Angelica, and three-year-old son,
Eduardo (children). After reviewing the entire record, mother’s court-appointed appellate
counsel informed this court he could find no arguable issues to raise on mother’s behalf.
Counsel requested and this court granted leave for mother to personally file a letter
setting forth a good cause showing that an arguable issue of reversible error did exist. (In
re Phoenix H. (2009) 47 Cal.4th 835, 844.)
       Mother has since submitted a letter in which she disputes certain facts from an
earlier stage of the dependency proceedings. Her letter otherwise neither addresses the
termination proceedings nor sets forth a good cause showing that any arguable issue of
reversible error at the termination hearing does exist. (In re Phoenix H., supra, 47
Cal.4th at p. 844.) As discussed below, we will dismiss the appeal for lack of any
arguable issue.
                     PROCEDURAL AND FACTUAL HISTORY
       Domestic violence and mother’s suspected mental health problems brought then
one-year-old Angelica and newborn Eduardo to the juvenile court’s attention in the
spring of 2010. In May of that year, the juvenile court exercised its dependency
jurisdiction over the children but ordered them returned to parental custody under a plan
of family maintenance. The plan included a parenting education program, anger
management and/or domestic violence program, and a mental health evaluation for
mother.
       By January 2011, family maintenance proved ineffective in protecting the
children, as the parents admittedly argued with and physically fought one another while
they lived together with the children. Consequently, the court removed the children from
parental custody and ordered reunification services for both parents.

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                             2
       By the end of 2011, mother completed programs in parenting education and
domestic violence, making sufficient progress that the court returned the children once
more to her care and ordered continued family maintenance services. Meanwhile, father
had been deported to Mexico. Prior to his deportation, he did not consistently participate
in services, leading the court to terminate his services.
       During the first half of 2012, Merced County Human Services Agency (agency)
received several reports concerning the children’s safety, including reports that mother
allowed Angelica to go to the store with a man who was going to give her candy, left the
gas on in the home while the children were present, allowed an alleged male gang
member to live with her, and physically abused the children. The agency determined
these reports were unfounded. However, the agency observed mother had difficulty
processing information. The juvenile court approved an amended family maintenance
services plan requiring mother to complete a psychological evaluation and follow any
recommended treatment.
       In August 2012, the agency received a call from mother’s day care provider stating
that mother arrived intoxicated and over three hours late to pick up the children. Mother
admitted drinking alcohol and feeling depressed, however, she later denied any problem
with alcohol. She also reportedly said she heard voices, had horrible dreams, and did not
“belong to this world.”
       Consequently, the agency once again took the children into protective custody. In
October 2012, the juvenile court, having found the agency provided mother reasonable
services, terminated those services and set a section 366.26 hearing to select and
implement a permanent plan for the children. This court upheld the juvenile court’s
reasonable services finding in an extraordinary writ proceeding (Cal. Rules of Court, rule
8.452). (N.M. v. Superior Court (Feb. 4, 2013, F066019) [nonpub. opn.].)
       At the permanency planning hearing, the juvenile court terminated parental rights
having found the children were likely to be adopted.


                                              3
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is up to an appellant to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant does not do so, the appeal should be dismissed. (In re Sade C. (1996) 13
Cal.4th 952, 994.) Here, mother does not raise any claim of error or other defect against
the termination order from which she appeals.
       Instead, she claims there are arguable issues about: “1. Leaving the gas on the
stove on[;] ¶ 2. Allowing an alleged gang member to live with me and my children[;] ¶
3. Mother was reportedly hours late for picking up the children from the day care
providers[;] ¶ 4. That I became angry and yelled at the care provider in front of the
children[; and] ¶ Also that I hit and was abussing [sic] on my kids and that’s a lie. I
never hit my son he felt [sic] and he hit his nose and face with the floor because the floor
was hard.” We disagree. None of mother’s claims amount to legal issues.
       Rather, mother appears to dispute reports about her conduct prior to the juvenile
court’s October 2012, setting order. As noted above, the agency determined many of
these reports were unfounded. In any event, the time to challenge the sufficiency of the
evidence before the juvenile court when it made its setting order has long since passed
and is not reviewable on this appeal. (§ 366.26, subd. (l).)
       At the permanency planning hearing, the court’s proper focus was on the children
to determine whether it was likely they would be adopted and if so, order termination of
parental rights. Once reunification services are ordered terminated, the focus shifts to the
needs of the children for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th
295, 309.) If, as in this case, the children are likely to be adopted, adoption is the norm.
Indeed, the court must order adoption and its necessary consequence, termination of
parental rights, unless one of the specified circumstances provides a compelling reason




                                              4
for finding that termination of parental rights would be detrimental to the children. (In re
Celine R. (2003) 31 Cal.4th 45, 53.) Here, there was no compelling reason.
       Given the lack of any arguable issue in this appeal, we will dismiss it. (In re Sade
C., supra, 13 Cal.4th at p. 994.)
                                      DISPOSTION
       The appeal is dismissed. This opinion is final forthwith as to this court.




                                             5